ACHESON, Circuit Judge.
The question here is whether the receivers of the Philadelphia & Reading Railroad Company, appointed by and acting under the orders of the circuit court of the United States for (he Eastern district of Pennsylvania, are liable, under sectipns 4386-4389 of the Revised Statutes of the United States, to the penally imposed by section 4388 for keeping horses in cars more than 28 consecutive hours without unloading. The persons designated in section 4888, and made liable to the penalty, are “any company, owner or custodian of such animals.” The district court held that this language does not embrace receivers, who are simply the court’s officers appointed to execute its orders; that the Philadelphia & Reading Railroad was in the custody of the court, and was controlled and managed by it through these officers; and that the statute, being penal, was not to be extended by construction so as to take in receivers. We cannot doubt the soundness of these views, and, accordingly, we affirm the judgment of the district court.
It is proper that we should here state that, shortly after the case was argued, this court (all the judges concurring) reached the conclusion above expressed; but, owing to a misunderstanding among the judges as to the assignment of the case, the announcement of the decision has been delayed. The judgment of the district court is affirmed.